DILLON. Circuit Judge.
The defendant count?" is south of the Missouri river and not within the limits of the original charter of the railroad company, and under the constitution of the state (article 11, § 14) 3 and the decisions of the supreme court of the state referred to in the statement of the case, we are of opinion that the county had no legislative authority to issue the bonds. 4
Judgment for defendant.

 [From 2 Cent. Law J. 347:] Section 14 is as follows: “The general assembly shall not authorize any county, city or town to become a stockholder in. or to loan its credit to any company, association or corporation, unless two-thirds of the qualified voters of such county, city or town, at a regular or special election to be held therein, shall assent thereto.”


 [From 2 Cent. Law J. 347:] Several payments of interest have been made on these bonds from funds derived from taxation, but this can make no difference. In Citizens Sav. & L. Ass’n v. Topeka |20 Wall. (87 U. S.) 655J. the supreme court of the United States decides that want of power cannot thus be cured. Such corporations may, by their acts, become estopped from defenses based on irregularities of their officers, but want of power is an inherent defect not subject to estoppel in this manner.